Rothrocic, J.
— This appeal must be dismissed. The amount in controversy as shown by the pleadings does not exceed one hundred dollars, and the certificate of the trial judge required by § 3173 of the Code and rule 12 of tiffs court is not sufficient to authorize us to take jurisdiction of the appeal. The certificate in substance states that there is a question of law involved in the 8th and 9bh instructions given by the court to the jury, and in *745the 1st, 2d and 3d instructions asked by the plaintiff and refused by the court.
These .instructions involve more than one question of law. Winch of them it is desired shall be determined by this court the certificate does not point out. •
Appeal dismissed.